The instruction assumes the special contract which the defendant offered to prove. We agree with his Honor in the opinion, that the legal effect of this special contract was to discharge the defendant from liability as an insurer, in its character of common carrier, and leave it responsible only for an ordinary neglect as a carrier for hire. We *Page 238 
suppose his Honor to mean when he was uses the words "unpaid bailee," a carrier who is not paid as a common carrier. Indeed, we incline to the opinion that without a special contract, the law does not hold a common carrier liable as insurer, against the accidents arising from the known habits of animals. Common sense, as well as the law, makes a distinction between the liability of a common carrier, in respect to live stock and dead things; the one does not move but remains where it is put; the other may kick and bite and lie down and cause general disturbance, whereby some may be injured or pushed out of the car, (as seems to have been in our case,) so it would seem, live stock should occupy a middle ground between dead freight, merchandise and passengers, who have instincts of self-preservation and intelligence superior to live stock.
The case, however, does not call for a discussion of this subject. Upon the point of negligence, which is the only point in our case, the instruction assumes the facts to be: When the horses and mules were put on the cars at Raleigh, two horses and two mules were put in one car, and thirteen horses in another car, this division being made by order of plaintiff's agent. The agent and a servant went on the train to attend to the animals. After the thirteen horses were put in the car, and properly cared for, the proper agent of defendant ordered one of defendant's servants to lock the door, and as the servant was proceeding to do so, the agent of the plaintiff told him not do so, as some one would ride in the cars with the horses, the servant thereupon closed the door, but did not lock it." No one in fact rode in the car, but a servant of the plaintiff did ride in the car, in which the two horses and the mules were put. On this state of facts his Honor held the defendant liable, by reason of a failure on the part of the conductor, to have the door of the car properly fastened. We do not concur in this legal inference. Certainly it would be negligence on the part of a conductor, if after seeing the horses put in a car, he should fail to see that the door was properly fastened, *Page 239 
in the absence of any facts by way of explanation; but we have facts by way of explanation, to wit: the conductor ordered one of his servants to "lock the door." This was prevented by an order of the agent of the plaintiff, not to do so. "If the matter had stopped here, it might have been the duty of the conductor to have advised the agent of the plaintiff, that it was imprudent to leave the door of the car unfastened, just as it would be his duty to advise a passenger, that it was dangerous to jump off the train while in motion. Such advice would be prompted, if not by ordinary care for a passenger, at least by ordinary charity for one who was about to put himself in danger.
But the matter did not stop here, for the agent of the plaintiff goes on to give him reasons for not having the door locked, to-wit: "Some one will ride in the car with the horses." This is in effect, saying to the conductor, "I know as well as you do, that the door ought to be fastened, but I will have a servant there to attend it. After this peremptory countermand of his orders by one having the control and management of the plaintiff's stock, the conductor was guilty of no negligence in leaving the matter in his hands, and the negligence not "contributory" but in toto was upon the plaintiff's agent; it was his duty to have put a servant in the car to attend to the horses; or if he changed his mind in regard to it, to have notified the conductor, and requested him to have the door locked before the train started.
There is error.
PER CURIAM.                                    Venire de novo. *Page 240